Case 1:20-cv-06873-RMB-AMD Document 7 Filed 07/20/20 Page 1 of 2 PageID: 30



FAEGRE DRINKER BIDDLE & REATH LLP
Matthew J. Fedor
Kristen N. Roshto
600 Campus Drive
Florham Park, NJ 07932
(973) 549-7000 (tel.)
(973) 360-9831 (fax)
Matthew.Fedor@faegredrinker.com
Kristen.Roshto@faegredrinker.com
Attorneys for Defendant Six Flags
Great Adventure, LLC, a wholly-owned
subsidiary of Six Flags Theme Parks, Inc.


                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 KRYSTAL FORBES, an individual; on                  Civil Action No. 1:20-cv-06873-RMB-AMD
 behalf of herself and all others similarly
 situated,                                                           Civil Action

                        Plaintiff,                     APPLICATION FOR EXTENSION
                                                        OF TIME TO ANSWER, MOVE,
                v.                                        OR OTHERWISE REPLY
                                                      PURSUANT TO LOCAL RULE 6.1(b)
SIX FLAGS GREAT ADVENTURE, LLC, a
wholly-owned subsidiary of SIX FLAGS                        (Document Filed Electronically)
THEME PARKS, INC.,

                        Defendant.



       Pursuant to Local Civil Rule 6.1(b), application is hereby made for a Clerk’s Order

extending the time within which Defendant Six Flags Great Adventure, LLC, a wholly-owned

subsidiary of Six Flags Theme Parks, Inc. (“Six Flags”) may answer, move, or otherwise reply to

Plaintiff’s Complaint herein, and it is represented that:

       1.      Plaintiff’s Complaint was filed on June 4, 2020 (ECF No. 1);

       2.      Service of process on Six Flags was effected on June 29, 2020 (ECF No. 3);
Case 1:20-cv-06873-RMB-AMD Document 7 Filed 07/20/20 Page 2 of 2 PageID: 31



       3.      The time for Six Flags to answer, move, or otherwise reply to Plaintiff’s Complaint

currently expires on July 20, 2020.

       4.      No previous extensions have been requested or obtained by Six Flags.




Dated: July 20, 2020                         By: /s/ Kristen N. Roshto
                                             Kristen N. Roshto
                                             FAEGRE DRINKER BIDDLE & REATH LLP
                                             600 Campus Drive
                                             Florham Park, NJ 07932
                                             (973) 549-7000 (tel.)
                                             (973) 360-9831 (fax)
                                             Kristen.Roshto@faegredrinker.com
                                             Attorneys for Defendant Six Flags
                                             Great Adventure, LLC, a wholly-owned
                                             subsidiary of Six Flags Theme Parks, Inc.




                                            ORDER
       The above application is ORDERED GRANTED and Defendant Six Flags’s time to
answer, move, or otherwise reply to the Complaint is extended to August 3, 2020.


ORDER DATED: ____________________                   WILLIAM T. WALSH, Clerk


                                                    By: ________________________________
                                                                   Deputy Clerk
